DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2021 has been entered.

Response to Amendment
The Amendment filed 04/28/2021 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski, US 2016/0176264 A1, in view of Range Rover (YouTube video, “Range Rover Velar 18MY | Touch Pro Duo Climate Control | Land Rover USA”, https://www.youtube.com/watch?v=Wj857_eHVHE, published on Aug. 2, 2017), further in view of Kang et al. (hereinafter Kang), US 2016/0042166A1.

Regarding independent claim 1, Jablonski teaches a vehicle (Fig. 1, 10; [0015]) comprising: 
a first seat and a second seat (Fig. 1, 13D, 13P; [0016]); 
an HVAC (heating, ventilation, and air conditioning) system (Fig. 1, 14; [0018]); 
a touch screen configured to detect a user's touch (Fig. 4, 37; [0033] “the entirety of the HVAC control head 37 is constructed of touch-sensitive material to thereby form a touch screen similar to that of the main display 25 of FIG. 2. That is, rather than simply displaying information, the secondary display screens 38 may include a touch control surface 39, e.g., a resistive, capacitive, or surface and acoustic wave/transducer design of the types well known in the art”; Fig. 4, 38; [0030] “the secondary display screens 38 may display any of the desired settings (arrow 40 of FIG. 1), such as a corresponding cabin temperature setting”) and to display an HVAC setting interface of the first seat and an HVAC setting interface of the second (Fig. 4A, 38, 39; [0033]-[0034] describes the secondary display screens 38 including a touch control surface 39 provide the setting interfaces for the driver and the passenger to increase or decrease the setting); and 
a controller (Fig. 1, 50; [0018]-[0019]) configured 
to change the setting interface of the first seat and the setting interface of the second seat equally based on a second touch changing the setting interface of the first seat ([0031] “a “sync” button for quickly synchronizing driver and passenger-side controls, i.e., temporarily preventing a passenger from controlling the HVAC settings” describes only the driver can change the settings (e.g. a second touch) of the driver or first seat),
to control the HVAC system based on the changed setting interfaces ([0026] “Activation of a respective one of the HVAC setting selection mechanisms 36 causes a desired setting of the HVAC system 14, as indicated schematically by arrow 40 of FIG. 1, to be communicated to the controller 50 to thereby request transmission by the controller 50 of a corresponding HVAC control setting signal (arrow 42) to the HVAC system 14”; [0034] “a touch-only interface maybe envisioned in which an occupant, upon touching a particular icon or label (arrow L) to select the corresponding HVAC function, then swipes the touch control surface 39, or alternatively a surface of the main screen 25 or an additional touch screen in the vehicle interior 12 of FIG. 2, in a particular direction to increase/decrease the setting”).
Jablonski does not explicitly disclose the controller configured to convert the touch screen to indicate a synchronization mode based on a first touch, and to display a graphic interface on which the first seat and/or the second seat is depicted on the touch screen as being in the synchronization mode.
Range Rover shows the Sync button is highlighted to indicate a synchronization mode when touched), and to display a graphic interface on which the first seat and/or the second seat is depicted on the touch screen as being in the synchronization mode (0:45-0:52, Range Rover displays the driver seat (i.e. first seat)  and passenger seat (i.e. second seat) with the synced highlighted zones in the synchronization mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of highlighting the Sync button to indicate the current mode and depicting the synced setting zones of the driver and passenger seats in Range Rover into Jablonski’s system because both of these systems are addressing the need of an improved user interface to facilitate the control of the HVAC system on a touch screen, and by incorporating the teaching of Range Rover into Jablonski would improve the integrity of Jablonski's system by providing visual indication when the HVAC setting interface in a synchronization mode.
The combination of Jablonski and Range Rover discloses at least two areas divided according to the first seat and the second seat displayed on the touch screen (Range Rover, 0:15-0:20, Range Rover illustrates the two areas divided according to  the driver seat (i.e. first seat) and passenger seat (i.e. second seat)).
The combination of Jablonski and Range Rover does not explicitly disclose wherein the first touch is a touch where the user simultaneously touches at least two areas displayed on the touch screen.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using the multi-touch technology to recognize the presence of more than one point of contact with surface at the same time to perform a variety of functions as suggested in Kang into Jablonski and Range Rover’s system because both of these systems are addressing the need of an improved user interface to facilitate the control of their system on a touch screen. This modification would have been motivated by the desire to facilitate the controls of the HVAC system with the multi-touch input on different areas on the touch screen.

Regarding dependent claim 2, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Kang disclose wherein the controller is configured to determine the first touch based on three or more simultaneous touches input by the user (Fig. 23, S2310; [0283]-[0285] “In operation S2310, the device 100 may receive the multi-touch input that touches the fingerprint recognition area with the first finger and touches the first application icon with the second finger” Examiner notes that it is obvious to a person of ordinary skill in the art at the time the invention was made that a multi-touch input comprises one or more touch inputs on one or more locations on the touch screen).

Regarding dependent claim 3, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Jablonski further teaches wherein the touch screen is configured to divide and display the setting interfaces of the first seat and the second seat into symmetrical areas (Fig. 4, 36; [0029] “The HVAC setting selection mechanisms 36 in this instance include two identically-configured sets of HVAC setting selection mechanisms 36 positioned side-by-side on opposite sides of the air vent assembly 30, with each of the HVAC setting selection mechanisms 36 controlling a respective one of the side-by-side air vents 32. Such an arrangement allows the HVAC settings to be separately selectable by a driver and a passenger of the vehicle 10 of FIG. 1”).

Regarding dependent claim 4, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Range Rover further teaches wherein the controller is further configured to display a character interface on the touch screen indicating the synchronization mode (0:45-0:52, Range Rover shows the Sync button is highlighted to indicate a synchronization mode).

Regarding dependent claim 7, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is describes to release the synchronization mode, the user manually adjusts the setting on the passenger seat).

Regarding independent claim 12, it is a method claim that corresponding to the vehicle of claim 1. Therefore it is rejected for the same reason as claim 1 above.

Regarding dependent claim 13, it is a method claim that corresponding to the vehicle of claim 2. Therefore it is rejected for the same reason as claim 2 above.

Regarding dependent claim 14, it is a method claim that corresponding to the vehicle of claim 3. Therefore it is rejected for the same reason as claim 3 above.

Regarding dependent claim 15, it is a method claim that corresponding to the vehicle of claim 4. Therefore it is rejected for the same reason as claim 4 above.

Regarding dependent claim 18, it is a method claim that corresponding to the vehicle of claim 7. Therefore it is rejected for the same reason as claim 7 above.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski, in view of Range Rover, in view of Kang as applied in claims 1 and 12, in view of Tesla (Car Manual web site, “2019 Tesla Model 3 - Owner's Manual (Europe)”, published on January 31, 2019, downloaded from https://carmanuals2.com/get/tesla-model-3-2019-owner-s-manual-europe-113472).

Regarding dependent claim 6, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Jablonski, Range Rover and Kang does not explicitly disclose wherein the controller is configured to display the setting interface of the first seat displayed on the touch screen in the synchronization mode as a setting interface for a driver's seat and to change the setting interface of the second seat as a setting interface of a passenger seat or a rear seat.
However, in the same field of endeavor, Tesla teaches wherein the controller is configured to display the setting interface of the first seat displayed on the touch screen in the synchronization mode as a setting interface for a driver's seat and to change the setting interface of the second seat as a setting interface of a passenger seat or a rear seat (page 101 “When you apply the same temperature to both sides, only one temperature setting displays.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a climate control interface to display only one temperature setting for both driver and passenger side in synchronization mode as suggested in Tesla into Jablonski, Range Rover and Kang’s system because both of these systems are addressing the need of an improved user interface to facilitate the control of the HVAC system on a touch screen, and by incorporating the teaching of Tesla into Jablonski, Range Rover and Kang would 

Regarding dependent claim 17, it is a method claim that corresponding to the vehicle of claim 6. Therefore it is rejected for the same reason as claim 6 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski, in view of Range Rover, in view of Kang as applied in claims 1 and 12, in view of Hengstenberg et al. (hereinafter Hengstenberg), US 2019/0061461 A1.

Regarding dependent claim 5, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Jablonski, Range Rover and Kang does not explicitly disclose wherein the controller is configured to adjust an indicator included in the setting interface of the second seat to correspond to an indicator of the setting interface of the first seat while adjusting the indicator of the setting interface of the first seat based on the second touch.
However, in the same field of endeavor, Hengstenberg teaches wherein the controller is configured to adjust an indicator included in the setting interface of the second seat to correspond to an indicator of the setting interface of the first seat while adjusting the indicator of the setting interface of the first seat based on the second touch (Fig. 4; [0036] “In the first operation “FTemp++” the driver increases the temperature from 22° to 24° Celsius. For this purpose, he actuates the temperature adjuster 51. In 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of adjusting the setting of multi zones in the synchronization mode as suggested in Hengstenberg into Jablonski, Range Rover and Kang’s system because both of these systems are addressing the need of an improved user interface to facilitate the control of the multi-zone climate control system on a touch screen, and by incorporating the teaching of Hengstenberg into Jablonski, Range Rover and Kang would improve the integrity of Jablonski, Range Rover and Kang's system by adjusting the setting of the second seat corresponding the setting of the first seat when operating in the SYNC mode (Hengstenberg, [0008]).

Regarding dependent claim 16, it is a method claim that corresponding to the vehicle of claim 5. Therefore it is rejected for the same reason as claim 5 above.

Claims 8, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski, in view of Range Rover, in view of Kang as applied in claims 1 and 12, in view of Small et al. (hereinafter Small), US 2011/0082627 A1.

Regarding dependent claim 8, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is Examiner interprets the claim ventilator as an air circulation device).
The combination of Jablonski, Range Rover and Kang does not explicitly disclose wherein the controller is configured to display the setting interface corresponding to each configuration of the HVAC system on the touch screen.
However, in the same field of endeavor, Small teaches the controller (Fig. 2, 203; [0023]) is configured to display the setting interface corresponding to each configuration of the HVAC system on the touch screen (Fig. 3, 301, 303, 305, 307, 309, 311; [0025]-[0026] “… seat heater soft buttons 301, defroster soft button 303 and air flow soft buttons 305 … driver temperature selector 307, passenger temperature selector 309 , and fan speed selector 311”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a climate control interface provides a range of possible settings on the touch screen as suggested in Small into Jablonski, Range Rover and Kang’s system because both of these systems are addressing the need of an improved user interface to facilitate the control of the HVAC system on a touch screen, and by incorporating the teaching of Small into Jablonski, Range Rover and Kang would improve the integrity of Jablonski, Range Rover and Kang's system by displaying the setting functions of the HVAC settings on the touch screen interface (Small, [0004]).

 dependent claim 10, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Jablonski, Range Rover and Kang does not explicitly disclose wherein the controller is configured to determine the first touch based on a holding time for inputting a plurality of touches input by the user.
However, in the same field of endeavor, Small teaches the controller (Fig. 2, 203; [0023]) is configured to determine the first touch based on a holding time for inputting a plurality of touches input by the user ([0008] “accepting a first user touch via a first of the plurality of touch-screen function controllers … accepting additional user touch input via the specific vehicle subsystem interface, where the additional user touch input only affects the single vehicle function; and transforming the specific vehicle subsystem interface to the general vehicle subsystem interface after a preset period of time (e.g., less than 10 seconds) since acceptance of the last user touch input via the specific vehicle subsystem interface”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a touch-and-hold input technique as suggested in Small into Jablonski, Range Rover and Kang’s system because both of these systems are addressing the need of an improved user interface to facilitate the control of the HVAC system on a touch screen, and by incorporating the teaching of Small into Jablonski, Range Rover and Kang would improve the integrity of Jablonski, Range Rover and Kang's system by determining a touch based on multiple touch inputs (Small, [0004]).

 dependent claim 11, the combination of Jablonski, Range Rover and Kang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Jablonski, Range Rover and Kang does not explicitly disclose wherein the controller is configured to display a color of the setting interface of the first seat and a color of the setting interface of the second seat differently, and to change the color of the setting interface of the first seat and the color of the setting interface of the second seat based on the second touch when converting to the synchronization mode.
However, in the same field of endeavor, Small teaches the controller (Fig. 2, 203; [0023]) is configured to display a color of the setting interface of the first seat and a color of the setting interface of the second seat differently, and to change the color of the setting interface of the first seat and the color of the setting interface of the second seat based on the second touch when converting to the synchronization mode ([0027] “Indication of the selected temperature may be through the use of a different font size as illustrated, location within the controller's display region (e.g., centering the selected temperature as illustrated), or through other means (e.g., different font colors, different background colors, etc.)”; Fig. 7; [0033] “the highlighted regions are color coded”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of presenting the indication of the settings using different font colors, different background colors as suggested in Small into Jablonski, Range Rover and Kang’s system because both of these systems are addressing the need of an improved user interface to facilitate the control of the HVAC system on a touch screen, and by incorporating the teaching of  into Jablonski, Range Rover and Kang would improve the integrity of Jablonski, Range Rover and Kang's system by displaying the HVAC settings using different font colors or different background colors on the touch screen interface (Small, [0004]).

Regarding dependent claim 19, it is a method claim that corresponding to the vehicle of claim 8. Therefore it is rejected for the same reason as claim 8 above.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski, in view of Range Rover, in view of Kang and in view of Small as applied in claims 8 and 19, further in view of Tesla.

Regarding dependent claim 9, the combination of Jablonski, Range Rover, Kang and Small teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. The combination of Jablonski, Range Rover, Kang and Small does not explicitly disclose wherein the controller is configured to compare the second touch detected in the synchronization mode with a predetermined time and to turn off the heating wire device or the ventilator of the first seat and the second seat based on a result of the comparison.
However, in the same field of endeavor, Tesla teaches wherein the controller is configured to compare the second touch detected in the synchronization mode with a predetermined time and to turn off the heating wire device or the ventilator of the first seat and the second seat based on a result of the comparison (page 101 “Touch the fan icon to turn on climate control and to manually customize settings to suit your 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a climate control interface to control climate settings in synchronization mode as suggested in Tesla into Jablonski, Range Rover, Kang and Small’s system because both of these systems are addressing the need of an improved user interface to facilitate the control of the HVAC system on a touch screen, and by incorporating the teaching of Tesla into Jablonski, Range Rover, Kang and Small would improve the integrity of Jablonski, Range Rover, Kang and Small's system by turning off operation by detecting touch and hold input on the corresponding interface.

Regarding dependent claim 20, it is a method claim that corresponding to the vehicle of claim 9. Therefore it is rejected for the same reason as claim 9 above.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered.
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Jablonski, in view of Range Rover and Kang as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
GOLDMAN-SHENHAR et al. (US 2014/0218307 A1) teaches a vehicle includes a multi-touch screen and a controller. A method for providing information related to a vehicle function includes visually displaying on the multi-touch screen a representation of a portion of the vehicle including a plurality of operating sections including a plurality of vehicle functions and a HELP icon.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143